Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s claim amendments are arguments, filed 17 August 2021, are acknowledged.
Claims 1, 2, 5 & 15-17 are pending. 
Claims 1, 16 & 17 are amended.
Claims 3, 4 & 6-14 are cancelled.
No claims are withdrawn.
Claims 1, 2, 5 & 15-17 are under consideration.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Withdrawn Rejections
The rejection of claims 1, 16 & 17 under 35 U.S.C. 112(b) are withdrawn due to amendments to the claims which provide antecedent basis for recited limitations.
The rejection of claim 17 under 35 U.S.C. 112(d) is withdrawn due to amendments which correct a failure to further limit the claim from which it formerly depended. 
New & Maintained Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 16 & 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Nakajima [(JP 2012-229318; Applicant supplied on IDS-10/23/2018; Examiner supplied translation; previously cited), as evidenced by Bowling (US 5,149,295; 1992; previously cited)] and Goget [(US 2014/0230163; Provisional filing date: 10/18/2011; previously cited); as evidenced by Manayi, (Published: 2014)].
All pages refer to the examiner supplied English language translation.

    PNG
    media_image1.png
    697
    496
    media_image1.png
    Greyscale
(title; Figure 1). Nakajima teaches the container is a double structure container (11) which has a first inner bag (15A) for a first undiluted solution and a second bag for a second undiluted solution (15B; pg. 7). The propellant is filled in the filling space formed by the gaps between the pressure container (11), first bag (15A) and second bag (15B).  Therefore, by operating (pressing down) the actuator 21, the first inner bag 15A and the second inner bag 15B are contracted by the pressure of the propellant (pg. 7). Accordingly, the first stock solution composition and the second stock solution composition are simultaneously discharged from each of the first inner bag 15A and the second inner bag 15B (pg. 7). Nakajima goes on to teach “the mixture of the liquid composition is ejected” (pg. 7). The foam (i.e. a bubbly liquid) is formed by mixing the first stock solution [Applicant’s second agent] composition discharged from the first stock solution [Applicant’s second agent] filling space and the second stock solution composition  [Applicant’s first agent] ejected from the second stock solution [Applicant’s first agent] filling space (claims, pg. 13). Nakajima teaches the first stock solution composition [Applicant’s second agent] has a viscosity of 10 to 15,000 mPa · s at a temperature of 20 ° C., the second stock solution composition [Applicant’s first agent] has a viscosity of 10 to 15,000 mPa · s at a temperature of 20 ° C (claims, pg. 13). Nakajima teaches the propellant is a compressed gas (abstract). Nakajima teaches “[t]he first stock solution [Applicant’s second agent] composition contains an organic As evidenced by Bowling, lactic acid, citric acid and other organic acids are oxidating/oxidizing agents (col. 6, ll. 35-50). Nakajima teaches the first stock solution composition [Applicant’s second agent] can contain a nonionic surfactant, an anionic surfactant, a cationic surfactant and an amphoteric surfactant in an amount of 0.1 to 10% by mass, more preferably 0.5 to 8.0% by mass, and 0.0 to 4.0% by mass (pg. 4). Nakajima teaches the second stock solution composition [Applicant’s first agent] comprises a nonionic surfactant and an anionic surfactant, a cationic surfactant and an amphoteric surfactant can be used in addition to the nonionic surfactant; the content of the surfactant is 0.1 to 10% by mass, more preferably 0.5 to 8.0% by mass, and 0.0 to 4.0% by mass (pg. 5). Accordingly. Nakajima teaches each of the first and second stock solution contains at least one surfactant, and a content of the surfactant in each of the agents is 10% by mass or less. Nakajima teaches the first stock solution composition [Applicant’s second agent] contains fatty/long chain esters (e.g. ethyl oleate; oily component) in an amount of 0.1-2.0 mass%, more preferably 0.2-1.0 mass% and preferably, it is 0.3-0.7 mass% (pg. 4). Nakajima teaches the second stock solution composition [Applicant’s first agent] comprises a long-chain/fatty ester (i.e. oily component) preferably 0.1-2.0 mass%, more preferably 0.2-1.0 mass%, and most preferably 0.3-0.7 mass% (pg. 6). Accordingly, Nakajima teaches the total content of the oily components in the first agent and the second agent is 0.2-4.0 mass%. Accordingly, Nakajima teaches a mass ratio of the oily component in the first agent to the oily component in the second agent is in a range of 0.5:1 to 20:1. Nakajima teaches “the 

Nakajima does not explicitly teach a basis for selection of oleyl alcohol, the cosmetic material is an oxidation dye, or “the oxidizing agent is at least one selected from the group consisting of hydrogen peroxide, urea peroxide… and hydrogen peroxide adducts of pyrophosphates.”
In the same of field of invention of foam dyes, Goget teaches a dye in foam form comprising at least one alkaline agent which may be bicarbonates, at least one oxidizing agent, and at least one oxidation dye precursor (abstract; [0043]). Goget teaches “[t]he oxidizing agents are chosen, for example, from hydrogen peroxide, urea peroxide, alkali metal bromates or ferricyanides, peroxygenated salts, for instance persulfates, perborates, peracids and precursors thereof and percarbonates of alkali metals or of alkaline-earth metals. Advantageously, the oxidizing agent is hydrogen peroxide” [0066]. Goget teaches “[o]xidation bases and couplers may be used as oxidation dye precursors. By way of example, the oxidation bases are chosen from para-phenylenediamines…” ([0069] & [0070]. As evidenced by Manayi, “[o]xidative hair dyes contain the oxidizer hydrogen peroxide and a dye intermediate such as paraphenylene-diamine (PPD), resorcinol, and aminophenol (pg.6). Thereby, Goget’s hair dye is reasonably an oxidation hair dyeing agent because it comprises oxidizing agents, including hydrogen peroxide, and dye intermediates including para-phenylenediamine. Goget supports this assertion by teaching the oxidizing agent(s) is in mixture with “the oxidation dye precursor” (emphasis added; [0221]).  Goget teaches oxidation dyeing is permanent dyeing ([0002] & [0006]). Goget teaches the composition according to the invention comprises one or more surfactants which may be 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Nakajima’s double structure foaming aerosol container by substituting Nakajima’s generically taught hair dye with the two-part aerosol oxidation hair dye taught by Goget which comprises at least one oxidizing agent, including hydrogen peroxide and/or urea peroxide, and placing Goget’s oxidizing agents in Nakajima’s first stock solution [Applicant’s second agent] which contains the citric acid, lactic acid, fumaric acid, and/or tartaric acid oxidizing agents, and modifying Nakajima’s second stock solution [Applicant’s first agent] by adding the oxidation dye, para-phenylenediamine oxidation, and selecting oleyl alcohol as the higher alcohol for inclusion in Nakajima’s second stock solution as suggested by Goget because Nakajima and Goget are drawn to foam hair dyes and it is obvious to modify similar compositions in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success in order to provide a permanent hair dye and alter the viscosity, foaming and dripping properties of the foam by use of a preferred fatty alcohol for foams which may be dyes. 
With regard to the total content of the oily components in the first agent and the second agent; the carbon chains in each of the higher alcohols in the first and second agent; the higher alcohol index of the first and second agents; the content of the surfactant in each of the first and second agents; the percent mass of the C12-16 fatty alcohol in one agent and the mass percent of the C18-20 fatty alcohol in the other agent; and the mass ratio of the oily component in the first agent to the oily component in the second agent; the combined teachings of Nakajima and Goget teach these parameters with values which fall within or overlap with the claimed ranges.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima [as evidenced by Bowling] and Goget [as evidenced by Manayi], as applied to claims 1, 2, 5, 16 & 17 above, and further in view of Hayashi (JP 2000-297018; Published 10/24/2000; Applicant provided and previously cited by the Examiner).
With regard to claim 15, the teachings of Nakajima and Goget are described above. In brief, Nakajima and Goget teach an aerosol foam which comprising two stock solutions which inhabit two different reservoirs in the larger container. Nakajima teaches the foams of his invention may be hair cosmetics including dyes, styling agents and the like (pg. 10 & 11). Nakajima teaches the first stock solution composition [Applicant’s second agent] can contain a nonionic surfactant, an anionic surfactant, a cationic surfactant and an amphoteric surfactant (pg. 4). Nakajima teaches the second stock solution composition [Applicant’s first agent] comprises a nonionic surfactant and an anionic surfactant, a cationic surfactant and an amphoteric surfactant (pg. 5). Nakajima expresses concern over the risk of the foam dripping at the application site (pg. 4 & 5).
Neither Nakajima nor Goget teaches one agent having an anionic surfactant and the other agent having a cationic surfactant.
In the same field of invention, Hayashi teaches an aerosol container which contains two dosage forms:
    PNG
    media_image2.png
    502
    212
    media_image2.png
    Greyscale
(Figure 3).  Hayashi teaches a two part hair dye in which the first agent is a hair dye which may comprise the known alkali agents and an oxidizing agent ([0020] & [0021]). Hayashi teaches the second agent comprises anionic compound which may be an anionic surfactant ([0028], [0033]  [0034] & [0084]). Hayashi teaches the first agent contains a cationic compound which may be a cationic surfactant ([0028]-[0031]). Hayashi teaches when the compositions are mixed, the cationic and anionic compounds ionically bond to each other and are stabilized by forming complexes ([0028] & [0029]). Hayashi in claim 4 explicitly teaches the first agent comprises a cationic compound (which may be a cationic surfactant) and the second agent comprises anionic compounds (which may be anionic surfactants; [0030], [0031], [0033] & [0034]).
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the two part foam hair dye suggested by the combined teachings of Nakajima and Goget by formulating the stock solutions such that the cationic surfactant is in one stock solution and the anionic surfactant is in the other stock solution as suggested by Hayashi because Nakajima, Goget and Hayashi are both directed to aerosolized foam hair dyes. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to stabilize the foam and reduce the likelihood of the foam dripping such because Hayashi teaches foam hair dyes having stock solutions in which the .

Response to Arguments
Applicant argues claim 1 now recites strong oxidizing agents for decomposing melanin and/or existing hair dye (reply, pg. 6). The claim now recites “the oxidizing agent selected from the group consisting of hydrogen peroxide, urea peroxide, melamine peroxide and the like which are inorganic oxidizing agents” (reply, pg. 6). Applicant further argues Nakajima’s lactic acid, citric acid and other organic acids are too weak of oxidizing agents to decompose melanin and/or existing dye in the hair (reply, pg. 6). Applicant argues “Goget only teaches the composition comprises oleyl alcohol taught as the most particularly preferred” (reply, pg. 7). Applicant argues their present invention is not obvious (reply, pg. 7).
This is not persuasive. Nakajima teaches inclusion of hair dye in the compositions that are in their double structure container. Goget teaches an aerosolized two-part oxidant hair dye containing the strong oxidizing agents, hydrogen peroxide and/or urea peroxide. Goget teaches oxidation dyeing is permanent dyeing. Thereby, it would be obvious to modify the generically taught hair dye in Nakajima’s double structure container by substituting it with Goget’s two-part oxidation hair dye which contains hydrogen peroxide and/or urea peroxide as the oxidizing agent. Such a substitution places the hydrogen peroxide/urea peroxide in the Nakajima’s first stock solution [Applicant’s second agent] which contains the citric acid, lactic acid, fumaric acid, and/or tartaric acid oxidizing agents. The ordinary skilled artisan would have been motivated to so in order to provide a composition and article capable of permanently dyeing hair through use of oxidation dyeing.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/            Examiner, Art Unit 1619      

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619